OPINION — AG — ** SUPPLEMENTAL APPROPRIATION — COUNTY EXCISE BOARD — APPROVAL ** (1) THE BOARD OF COUNTY COMMISSIONERS ARE " THE PROPER OFFICERS " OF A COUNTY TO FILE WITH THE COUNTY EXCISE BOARD THE FINANCIAL STATEMENT AND REQUEST FOR SUPPLEMENTAL APPROPRIATIONS OR ADDITIONAL APPROPRIATIONS, AS PROVIDED FOR IN 68 Ohio St. 292 [68-292] ; AND THERE IS 'NO' AUTHORITY FOR ANY OTHER COUNTY OFFICER TO FILE WITH THE COUNTY EXCISE BOARD A FINANCIAL STATEMENT OF THE COUNTY AND REQUEST FOR SUPPLEMENT OR ADDITIONAL APPROPRIATIONS FOR ANY COUNTY OFFICE OR DEPARTMENT OF GOVERNMENT; OR FOR THE COUNTY EXCISE BOARD TO CONSIDER, OR ACT UPON, SUCH A STATEMENT AND REQUEST FILED WITH IT BY ANY COUNTY OFFICER OR OFFICERS OTHER THAN THE BOARD OF COUNTY COMMISSIONERS. (2) THE PROVISIONS OF 68 Ohio St. 289 [68-289] AS WELL AS THE PROVISIONS OF 68 Ohio St. 292 [68-292] ARE APPLICABLE TO THE COUNTY EXCISE BOARD IN ITS CONSIDERATION OF REQUESTS FOR SUPPLEMENTAL OR ADDITIONAL APPROPRIATIONS, AND, WHERE THE EXCISE BOARD FINDS THAT A REQUEST FOR A SUPPLEMENTAL OR ADDITIONAL APPROPRIATION CANNOT BE APPROVED WITHOUT REVOKING OR CANCELING, IN WHOLE OR PART, SOME OTHER APPROPRIATION OR APPROPRIATIONS PREVIOUSLY MADE, AS PROVIDED FOR IN 68 Ohio St. 292 [68-292], THE EXCISE BOARD, IN DETERMINING WHETHER OR NOT ANY SUCH PREVIOUS APPROPRIATION MAY BE CANCELED OR REVOKED, IN WHOLE OR PART, AND IN REVOKING OR CANCELLING ANY SUCH PREVIOUS APPROPRIATION, MUST GIVE EFFECT TO THE PROVISIONS OF, AND THE ORDER OF PROCEDURE AND PRECEDENCE PRESCRIBED BY 68 Ohio St. 289 [68-289](B) (FISCAL YEAR, REVENUE, COUNTY, ESTIMATE OF NEEDS) CITE: 68 Ohio St. 289 [68-289], 68 Ohio St. 292 [68-292] (JAMES C. HARKIN)